Opinion issued February 21, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00247-CV



DOV AVNI KAMINETZKY A/K/A DOV K. AVNI, INDIVIDUALLY AND
AS ATTORNEY IN FACT AND AN ASSIGNEE OF CAUSES OF ACTION
OF HIS INCAPACITATED SON L. (ANON.) AND OF DISCOVERY AND
REPORTING OF AMERICA, INC., Appellant

V.

FRED BONTON, JR.; HEATHER BONTON; AND DENNIS M.
BUCHANAN, Appellees



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2004-70379



MEMORANDUM OPINION	Appellant Dov Avni Kaminetzky a/k/a Dov K. Avni, Individually and as the
Attorney in Fact and an Assignee of His Incapacitated Son L. (Anon.) and of
Discovery and Reporting of America, Inc. has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.